Case 4:07-cr-20559-LVP-SDP ECF No. 121-11, PageID.541 Filed 09/21/20 Page 1 of 2




                              EXHIBIT Q
2020-09-09 14:22             Glory Supermarket 313 2558611 >> unknown             p 4/4
      Case 4:07-cr-20559-LVP-SDP ECF No. 121-11, PageID.542 Filed 09/21/20 Page 2 of 2




              Sa'dc Burton

              7 September 2020

              Re: Antonio Whitley# 42687-039

                                                       A letter for my dad

                      As a child not being able to grow up with my dad was bard. I have always wondered

              what life would be like to have a father figure in my life. I wondered if things would have been

              different. I would be able to talk to my friends about our dads finally, but that is not the case

              instead talking about my father is an emotional topic for me. I have always wanted to have my

              dad by my side. The last time l saw my dad was my 7U• birthday party and today I am now 20

              years old, 13 years without my father was not easy at rut. Ifmy dad has the chance to get an early

              release not only would l be ecstatic but I would also feel like a weight has been lifted off of my

              shoulders. Finally having love from a father figure again is somcd1ing I have been desiring, I

              just want to have my dad back again.
